Citation Nr: 0507337	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right breast 
lipoma.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for cystic acne.  

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for residuals of dental 
surgery.

8.  Entitlement to service connection for a disability 
manifested by an abnormal bilirubin test.  



9.  Entitlement to an initial compensable rating for 
hemorrhoids. 

10.  Entitlement to an initial compensable rating for 
mechanical low back pain. 

11.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD). 

12.  Entitlement to an initial compensable rating for chronic 
constipation. 

13.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 1992 to 
December 2002.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  This decision, in part, granted service connection 
for hemorrhoids, mechanical low back pain, GERD, and chronic 
constipation and rated each condition at the noncompensable 
(i.e., 0-percent) level.  The veteran appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  She also appealed to service connect the various 
other conditions that were denied and for a 10-percent 
evaluation based on multiple noncompensable service-connected 
disabilities.

The claims for service connection for cystic acne and the 
residuals of dental surgery; increased ratings for a low back 
condition, GERD and constipation; and a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities must be REMANDED to the RO for further 
development and consideration.  This will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part 
concerning these claims.  The Board, however, will go ahead 
and determine whether she is entitled to service connection 
for a right breast lipoma, anemia, eczema, otitis media, a 
disability manifested by an abnormal bilirubin test, 
tinnitus, and a higher initial rating for hemorrhoids.  

FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a condition of the right 
breast.  

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has anemia.

4.  There is no clinical evidence or opinion of record 
indicating the veteran currently has eczema.

5.  There is no clinical evidence or opinion of record 
indicating the veteran currently has otitis media.

6.  Tinnitus began in service.

7.  The veteran has no disability manifested by bilirubin 
that is due to service.

8.  The veteran's hemorrhoids are manifested by some small 
hemorrhoidal tags.  


CONCLUSIONS OF LAW

1.  A right breast lipoma was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Anemia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Eczema was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004)

6.  A disability manifested by an abnormal bilirubin test was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

7.  The criteria are not met for an initial compensable 
rating for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2003, prior to the March 
2003 rating decision being appealed.  And she submitted 
additional evidence in response to this letter pertaining to 
the three increased rating claims being remanded in this 
decision.  But she did not submit any evidence pertaining to 
the claims being decided in this decision.

Regarding VA's duty to assist the veteran with her claims, 
the discussions in the March 2003 rating decision being 
appealed, the September 2003 statement of the case (SOC), and 
several letters - besides the January 2003 letter already 
mentioned, informed her of the information and evidence 
needed to substantiate her claims, whose specific 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated she should submit all relevant evidence in her 
possession.  When considered collectively, the RO's 
decisions, SOC, and various letters informed her of:  why the 
evidence on file was insufficient to support her position; 
what evidence the record revealed; what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate her claims.  The January 2003 VCAA 
letter, especially, specifically informed her of what she 
should do in support of her claims, including perhaps having 
a hearing, where to send the evidence, and what she should do 
if she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So she was, in essence, 
informed to submit everything relevant she had regarding her 
claims.  

The RO also obtained records from the service department and 
the veteran also was provided several VA medical 
examinations.  There is no evidence missing from the record 
that must be part of it for her to prevail on the claims.  
VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 



II.  Service Connection Claims

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted in the 
line of duty or for aggravation of a 
pre-existing injury or disease during service in the line of 
duty, beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 also requires the existence of a present 
disability for VA compensation purposes).

A.  Right Breast Lipoma

The veteran's service medical records indicate that she 
complained of breast pain in September 2002 and a visible 
scar of the right breast was noted.  There were no other 
lumps, masses, or lesions found.  In October 2001, drainage 
of the right breast was indicated.  It was reported that a 
cyst of the right breast was removed at age 13, so prior to 
entering the military.

There were no complaints of a breast condition during VA 
general medical or gynecological examinations in February 
2003.  In fact, the veteran's gynecological examination noted 
no breast masses, tenderness, retraction or nipple discharge.  
The diagnosis was normal gynecological examination.



The only support for a current disability in the veteran's 
present appeal is found in her own unsubstantiated 
statements.  And she is not qualified to render a medical 
diagnosis or a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has any right 
breast lipoma or other right breast condition, the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Anemia

The veteran's service medical records indicate that she had 
episodes of anemia in service.  In July 2001, she 
acknowledged that she had "lifelong" anemia, and normocytic 
anemia was diagnosed.  

During a VA general medical examination in February 2003, the 
veteran stated that she had anemia in service in 1996, and 
that it was still a problem.  Blood tests were obtained.  The 
diagnosis was history of anemia with glucose-6-phosphate 
dehydrogenase (G6PD) deficiency.  The fact that the diagnosis 
was by history only indicates that, while this was indeed a 
problem in the past, there were insufficient objective 
clinical findings during the then current VA general medical 
examination to show the veteran is still affected by this 
condition.

So the only support for a current disability in the veteran's 
present appeal is found in her own unsubstantiated 
statements.  And she is not qualified to render a medical 
diagnosis or a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).



In the absence of any medical evidence confirming the veteran 
currently has anemia, the preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

C.  Eczema

The veteran's service medical records indicate that she was 
treated for dermatitis from April to July 1993, contact 
dermatitis in August 1994 that resolved, "bubbles" in her 
legs in April 1997, an allergic eczematous rash in April 
2000, and eczematous dermatitis in April 2001.

During a VA examination in February 2003, the veteran stated 
that she had eczema on her back, especially after sun 
exposure, but the condition was not currently a problem.  
Examination of the skin revealed no eczema.  The pertinent 
diagnosis was history of eczema, not currently present.  So, 
again, although she had experienced problems with this 
condition in the past, particularly while in the military, 
she still did not have any objective clinical indications of 
it when examined by VA in connection with her current claim.

So the only support for a current disability in the veteran's 
present appeal is found in her own unsubstantiated 
statements.  And she is not qualified to render a medical 
diagnosis or a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has eczema, the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



D.  Otitis Media

The veteran's service medical records reveal that she was 
treated for early otitis media of the right ear in April 
1995, pain in the left ear in September 1997 (rule out otitis 
media was diagnosed), and for bilateral early acute otitis 
media and possible otitis externa of the right ear in April 
1999.

VA general medical examination in February 2003 noted that 
the veteran had otitis media in the past, but it was not 
currently a problem.  The diagnosis was history of otitis 
media, times one.  So just as with her other claims discussed 
above, the mere fact that she has at times in the past had 
otitis media (or suspected of it) is insufficient to confirm 
that she does now.  Again, the diagnosis during her 
VA examination was by history only.

So the only support for a current disability in the veteran's 
present appeal is found in her own unsubstantiated 
statements.  And she is not qualified to render a medical 
diagnosis or a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has otitis media, 
the preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

E.  Tinnitus 

The veteran's service medical records are negative for any 
complaints or treatment of tinnitus.  She was provided 
multiple audiological examinations as it was noted that she 
was exposed to noise in service.  



During VA general medical examination in February 2003, the 
veteran complained of tinnitus and she was referred for 
audiological examination.  The examiner confirmed the veteran 
had tinnitus (i.e., ringing in her ears).  Audiological 
examination noted that she had complained of right ear 
tinnitus that began approximately in 1996 or 1997.  The 
tinnitus was periodic in nature, possibly occurring three 
times during six months of the year.  The tinnitus was 
associated with some ear pain.  The tinnitus was of short 
duration and appeared to be minimally bothersome.  The 
audiological examination further noted normal hearing, 
bilaterally.  

The veteran applied for tinnitus in November 2002, shortly 
before her separation from service in December 2002.  And, as 
mentioned, a VA examiner diagnosed tinnitus in February 2003, 
so only about two months later.  Therefore, the Board will 
afford the veteran the benefit of the doubt and grant service 
connection for her tinnitus even though she was not diagnosed 
or treated for this condition in service.  38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

F.  Abnormal Bilirubin Test

The veteran's service medical records reveal that a 
laboratory test for bilirubin was not within normal limits in 
September 2001.  Numerous other laboratory tests for 
bilirubin in service, however, were normal.  

And mere symptoms, or laboratory findings, such as an 
abnormal bilirubin test, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .")  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is no evidence of record that the veteran's lone 
abnormal bilirubin test in service resulted in current, 
chronic disability.  And as a layperson, she is not qualified 
to render a medical diagnosis or a medical opinion that any 
current disability is related to her abnormal bilirubin test.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado- Martinez v. West, 1 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Because of this, the preponderance of the evidence is against 
this claim, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

III.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  And after 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire medical history is considered when 
the determining what rating to assign.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Since this is an initial rating at issue, the rule of 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is inapplicable.  
Rather, the holding in Fenderson v. West, 12 Vet. App. at 
125-26, governs.  Hence, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged rating."



A.  Hemorrhoids 

The veteran's service medical records are negative for any 
complaints or findings of hemorrhoids.  

The rectal portion of the VA examination in February 2003, 
however, found some small hemorrhoidal tags.  And service 
connection subsequently was granted for this condition and an 
initial noncompensable (i.e., 0 percent) rating assigned.

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 0 
percent evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is warranted in cases of persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114.

According to the evidence above, no more than a 0 percent 
evaluation for the hemorrhoids is warranted.  At no time have 
the veteran's hemorrhoids been irreducible, large, or 
thrombotic with excessive redundant tissue or evidencing 
frequent recurrences.  Only some small hemorrhoidal tags were 
found on VA examination.  As such, a 10 percent evaluation is 
not supportable.

Moreover, since the veteran has not met the criteria for a 
compensable rating, even at the minimum 10 percent level, at 
any time since filing her claim for this condition, she is 
not entitled to a "staged" rating either - under 
Fenderson, because this represents her greatest level of 
disability during the relevant time period at issue.



The only support for the veteran's contention that she is 
entitled to a higher (compensable) rating for her hemorrhoids 
comes from her personally.  This allegation is not, however, 
objectively substantiated.  And she is not qualified to 
render a medical diagnosis or a medical opinion, herself, 
regarding the severity of her condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado-
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

For these reasons, the preponderance of the evidence is 
against this claim, so the benefit-of-the-doubt doctrine does 
not apply and the appeal must be denied.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

Service connection for a right breast lipoma is denied.

Service connection for anemia is denied.

Service connection for eczema is denied.

Service connection for otitis media is denied.

Service connection for a disability manifested by an abnormal 
bilirubin test is denied.

Service connection for tinnitus is granted.

The claim for an initial compensable rating for hemorrhoids 
is denied.  




REMAND

I.  Higher Initial Ratings for Mechanical Low Back Pain, GERD 
and Constipation 

The veteran was notified in a letter dated January 15, 2004, 
that her appeal was being certified to the Board, and that 
she had 90 days, among other things, to submit additional 
evidence.  38 C.F.R. § 20.1304 (2004).  In March 2004, she 
submitted evidence relevant to her three increased rating 
claims at issue in her current appeal.  They show diagnosis 
and treatment pertaining to a low back condition, 
and gastroesophageal and duodenal conditions (which concern 
her GERD and constipation).  Since this evidence was received 
within 90 days following the notice of certification of her 
appeal to the Board, this evidence is timely.  
38 C.F.R. § 20.1304(a).  But the RO must first consider this 
additional evidence since the veteran did not waive her 
procedural due process right to this in writing.  
38 C.F.R. § 20.1304(c).

II.  Service Connection for Cystic Acne

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).



Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

VA's General Counsel rather recently issued a precedent 
opinion discussing the proper method of analysis in cases, as 
here, perhaps involving pre-existing conditions.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

On the veteran's report of history for entrance into service 
in March 1992, skin comedone cyst removal was noted.  
Entrance examination in March 1992 noted a birthmark on the 
left side of her face, a scar of the left side of her 
forehead, and multiple small cysts in the area of her throat.  
In January 1993, according to her service medical records, 
she complained of macules on her face of three to four years' 
duration (so prior to entering the military in August 1992), 
and papules across her back of three years duration (so also 
prior to service).  She said they flared up during basic 
training.  On VA examination in February 2003, cystic acne 
was diagnosed.  

Another examination is needed to determine whether the 
veteran's cystic acne preexisted service, and, if so, whether 
it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).



III.  Service Connection for Residuals of Dental Surgery 

The veteran underwent maxillofacial surgery for a bimaxillary 
protrusion in October 1994, and orthodontic correction.  On 
VA dental examination in February 2003, she complained of 
residual numbness around her nostrils.  Examination found no 
objective findings.  The examiner did not review the 
veteran's claims file.  The diagnosis was status post 
maxillary and mandibular osteotomy with minimal residual 
numbness around the nostrils.  Another examination that 
considers all relevant background information, including 
prior medical evidence, is needed.  Roberts v. Derwinski, 
2 Vet. App. 387 (1992).

IV.  Aggregate 10 Percent Evaluation 

The veteran's appeal for a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities is 
inextricably intertwined with her claims for higher initial 
ratings for mechanical low back pain, GERD and constipation, 
the remanded claim for service connection for cystic acne and 
the residuals of dental surgery, as well as the recent grant 
of service connection for tinnitus.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  That is to say, a grant of a 
compensable rating for any of these conditions, in turn, 
could moot this claim.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate skin examination to obtain a 
medical opinion indicating the current 
nature and severity of her skin 
condition.  The examiner should provide 
opinions regarding the following:  A) 
when was the clinical onset of the 
veteran's skin condition; B) if it is 
determined that the clinical onset of the 
condition was prior to entering service 
in August 1992, is it at least as likely 
as not (50 percent or greater 
probability) that the condition 
was aggravated during service beyond its 
natural progression.  And to facilitate 
making these determinations, have the 
designated examiner review the pertinent 
evidence in the claims files, including a 
complete copy of this remand.  Have the 
physician discuss the rationale for the 
opinions.  

2.  Also schedule the veteran for a 
dental examination to obtain a medical 
opinion indicating whether she currently 
suffers from any residuals of dental 
surgery in service in October 1994.  And 
to facilitate making this determination, 
have the designated examiner review the 
pertinent evidence in the claims files, 
including a complete copy of this remand.  
Have the physician discuss the rationale 
for the opinion.

4.  Then readjudicate the remaining 
claims at issue, for service connection 
for cystic acne and the residuals of 
dental surgery; for higher initial 
ratings for mechanical low back pain, 
GERD, and constipation; and for a 10-
percent rating based on multiple 
noncompensable service-connected 
disabilities.  The readjudication must 
include consideration of all additional 
evidence obtained as a result of this 
remand, as well as the additional 
evidence submitted by the veteran in 
March 2004.  If benefits are not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument concerning the 
claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


